       Case 1:21-cv-00674-BKS-DJS Document 10 Filed 07/30/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF NEW YORK


                              JUDGMENT IN A CIVIL CASE

URSULA MANGIR and ENES MANGIR
           Plaintiff(s)

       vs.                                     CASE NUMBER: 1:21-cv-674

ELIZABETH MARIE WALSH
            Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
                              heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Magistrate Judge Stewart’s Report-Recommendation (Dkt.
No. 8) is ADOPTED in all respects; and it is further ORDERED that Plaintiffs’ complaint is
DISMISSED with prejudice.



All of the above pursuant to the Memorandum Decision and Order of the Honorable Brenda K. Sannes,
dated this 30th day of July, 2021.


DATED: 07 30, 2021




                                                       s/
                                                       G. Demyttenaere
                                                       Deputy Clerk
